Church, Ch. J.,
dissented, remarking to the following effect.
The decision of this case, if I understand it, is predicated entirely upon the assumption that when Sheldon Bishop, the father of the paupers in question, was born, the law of the state of New-York was so, that a bastard child was legally settled in the town wherein he was born, and not in the place of its mother’s settlement. Such was not proved not admitted to have been the law of that state, as I believe. The\ *303only adjudged case relied upon to prove such to have been the law, was Delavergne v. Noxon, 14 Johns. R. 333. ; but what the court is reported to have said in that case, was, in the subsequent case of Canajoharrie v. Johnson, 17 Johns. R. 41., conceded to have been a mistake ; and that it was so is certain, for in the statutes of the state of New-York, published in the year 1802, I find it expressly enacted, that, “Every bastard shall be deemed and adjudged settled in the city or town of the last legal settlement of its mother.” This law was in force in 1811, when Sheldon Bishop, the bastard, was born. The law, therefore, of the state of New-York, not being in conflict with our own laws on the subject of the settlement of illegitimate children, at any rate, not proved to be so, our law should furnish the rule of decision. Robinson v. Dauchy, 3 Barb. Sup. Ct. R. 20.
We were referred, on the argument, to be sure, to what was said by Kent, Ch. J., in the case of Wynkoop v. The Overseers of New-York, 3 Johns. R. 15. But that distinguished judge cannot be understood, I think, to have meant, in face of the statute above recited, that the law of the state of New-York did not recognize a bastard’s settlement by parentage, as recognized in this state ; but only, that, as the mother had no settlement there, the courts in that state, in a bastardy prosecution, would not regard either a foreign settlement or the laws of another state, but would treat the bastard as settled where born, pro hac vice, so as to enable that town or city, to procure an order of filiation upon the putative father. Unless this was so, there could be no order of filiation at all, and no remedy at all. If then, the law of this state is to be our rule of judgment, or if the law of the state of New-York, where the bastard was born, was not in conflict with it, I am sure that the decision of this court, in the case of Woodstock v. Hooker, 6. Conn. R. 35. is decisive of this. It was there holden, that a bastard born in Massachusetts, of a mother having a settlement in this state, takes the settlement of the mother.
But if the law of the state of New-York on this subject was, as it was assumed to have been, still I am persuaded, that when the mother of Sheldon Bishop returned, with her illegitimate child, into this state, he became settled with her in the town of Roxbury, which was her place of settlement. I *304do not think a settlement under the laws of a sister state, any more than under the laws of a foreign country, fixes or affects the condition or the capacity of the persons thus settled, so as to attach to them wherever they go, and so as to controul their fortune or their fate after their domicil has been quivocally transferred to another state or nation. Th settle- ment laws of different states are only local regulations, bearing upon the respective counties, towns or cities therein, and de- fining which of these shall stand charged with the relief and support of the poor, and can have no effect upon the tion or laws of other states on the same subject. " The changes og domicil," says Pothier, " delivers persons from the empire of the laws of the place of the domicil they have quit- ted, and subjects them to those of the new domicil they have acquired." Sto. Confl. L. & 46. 59. 69. 70. 92. 103. Doe d. Birtwhistle v. Vardill, 5 B. & Cress. 438, (11 E. C. L. 266.) Such, I think, is the principle recognized and relied upon, by Kent, Ch. J., in the case already cited of Wynkoop v. The Overseers of New-York; and such clearly is the doctrine of the courts of Massachusetts. Townsend v. Billerica, 10 Mass. R. 411. Canton v. Bently, 11 Mass. R. 441, The only case of modern
date relied upon in support of a contrary doctrine, is that of Middletown v. Lyme, 5 Conn. R. 95. If that case affects this, it is only by a very loose analogy. The person whose settlement was there in question, had vol- untarily renounced his domicil and his settlement in this state, and by his own agency, had acquired another in New-Hamp- shire. It stands alone ; and moreover, I think, the authority of it has been repealed, by sec. 20. ch. 2. of our Revised Statutes, entitled, “ An act providing for the support of pau- pers by which, it is now provided, in opposition to the doc- trine of that case, that a person returning into this state from another, where he has gained a settlement, shall be chargea- ble to the town in this state, where he had his last legal settle- ment. The feudal and repulsive doctrine
of the common law, that a bastard child has no parent, no protector, not even a mother, has never found favour in this state. Here, an illegitimate child has a settlement by parentage, and may inherit its mother’s estate; and it is an established rule of our law, founded upon the natural relationship of parent and child, that Litchfield, July, 1830. Beihiem V. *305a bastard, at its birth, takes the mother’s place of settlement, and follows it, daring minority, through all its changes, as a legitimate child follows the settlement of its father. If the mother, by her own act, acquires a new settlement, her illegitimate child goes with her; and if, by her marriage, the law transfers her place of settlement to that of her husband, the same, by operation of law, becomes the place of the settlement of the child ; and this, whether the child be born in this state or out of it. These doctrines of our law have grown out of the deep-seated principles of natural affection, and are essentially invaded, by the decision of this case. Danbury v. New-Haven, 5 Conn. R. 584. Woodstock v. Hooker, 6 Conn. R. 35. New-Haven v. Newtown, 12 Conn. R. 165. Oxford v. Bethany, 19 Conn. R. 229.
Although the place of birth is, in all cases, prima facie, the place of a child’s settlement, whether it be legitimate or illegitimate, yet the place of the parent’s settlement, when discovered, will always supersede it; and I have not discovered any plausible reason why the present case should be made an exception to this rule. Newtown v. Stratford, 3 Conn. R. 600. Woodstock v. Hooker, 6 Conn. R. 35. If the mother would have communicated to this child, Sheldon Bishop, a new settlement, which she might have gained in Roxbury, after her return to this state, it seems to me, that it must be true that she communicated to him the settlement which she already had in that town.
Judgment for defendants.